Citation Nr: 1427200	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-01 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1984 to September 1992.  He also has service in the Army National Guard from September 1992 to August 2005, with active federal service from January 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) located in Newington, Connecticut.

In July 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran was exposed to hostile military activity during service in Panama and Southwest Asia.

2.  The Veteran's report of fear and distress while participating in operations in a combat zone during Operation Just Cause due to being subject to explosions and witnessing soldiers and fellow servicemen die, and participating in campaigns in Southwest Asia is consistent with the circumstances, conditions, or hardships of his service.

3.  Current PTSD has been diagnosed by a VA psychiatrist, and the VA psychiatrist has attributed the PTSD diagnosis to the in-service stressor events.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f)(3) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for PTSD, which constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Analysis for PTSD

The Veteran contends that his currently diagnosed PTSD was caused by stressor events that occurred during active service, and that these events later caused PTSD.  Specifically, he contends that he engaged in combat with the enemy through his participation in Operation Just Cause (during his service in Panama) and Operation Desert Storm/Shield (during his service in Southwest Asia).  

After review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's claimed stressor events related to the fear of hostile military activity in service are consistent with the places, types, and circumstances of the Veteran's service.  While the personnel records, to include the DD Form 214, do not indicate that the Veteran received any of the awards or citations presumptively indicative of engaging in combat with the enemy, personnel records do indicate that in January 1989, during his service in Panama, the Veteran successfully participated in an effort to apprehend "assailants" who were stealing property of the U.S. Government.  See The Army Commendation Medal Certificate, dated March 1989.  He also participated in three separate campaigns during Operation Desert Storm/Shield, as evidenced by the receipt of the Southwest Asia Service Medal with 3 Bronze Service Stars.

The Veteran has presented consistent statements concerning his in-service stressors.  In particular, the Veteran contends that during service in Panama (in Operation Just Cause) and Southwest Asia (in Operation Desert Storm/Shield), he witnessed fellow servicemen dying from grenade and bomb explosions.  See November 2008 Stressor Statement.  He explicitly explained that he saw soldiers being blown apart near a Bradley tank.  Consistent with his November 2008 statements, during the September 2010 VA examination, the Veteran again reported that he saw images of bloody, dead soldiers hanging over a tank and saw the dismembering of a soldier after a grenade exploded.  These experiences appear to meet the new criteria that the Veteran must have experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device.

The Veteran has repeatedly asserted that he participated in Operation Just Cause.  While the Veteran's personnel records do not explicitly indicate his participation in Operation Just Cause, the Army Commendation Medal Certificate awarded to the Veteran in March 1989 for participation in a January 1989 mission that was located in Panama is consistent with the dates of Operation Just Cause from December 1989 to January 1990.  Given the evidence above showing participation in a mission during Operation Just Cause and multiple campaigns during Operation Desert Storm/Shield, and resolving reasonable doubt in favor of the Veteran, the Board finds that, during service, the Veteran was exposed to hostile military activity in Panama and Southwest Asia, and 38 C.F.R. § 3.304(f)(3) is applicable; therefore, the Veteran's lay account of fear and distress while participating in operations in a combat zone during Operation Just Cause due to being subject to explosions and witnessing soldiers and fellow servicemen die, and participating in campaigns during Operation Desert Storm/Shield is consistent with the circumstances, conditions, or hardships of the Veteran's service and is sufficient to establish the occurrence of the claimed in-service stressor events.  

The Board next finds that the evidence is at least in equipoise as to whether the Veteran's Axis I diagnosis of PTSD was competently linked to the in-service stressor events by a VA psychiatrist.  The Veteran's treating VA psychiatrist has diagnosed PTSD on Axis I and linked the PTSD diagnosis to the Veteran's in-service experiences.  See December 2008 VA mental health psychiatric consult note (showing Axis I PTSD diagnosis based on Veteran's report of in-service stressor events).  The psychiatric diagnosis and medical opinion of the VA psychiatrist are adequate.  As mentioned in the July 2013 Board Remand, the Veteran was also diagnosed with depression; however, the Veteran's VA treatment records indicate that the feelings of sadness are often associated with treatment for PTSD, and the claim for service connection includes PTSD with depression.  See December 2008 VA mental health psychiatric consult note (showing the Veteran's mood was "so sad"); see also Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).  The Board acknowledges the September 2010 VA examination and September 2013 addendum medical opinion, both of which were provided by the same VA psychologist, regarding the claimed PTSD.  The Board finds that they have limited probative value in light of the Board's finding (in the July 2013 Board Remand) that the September 2010 VA examination was inadequate and the largely nonresponsive nature of the September 2013 addendum medical opinion, which was not compliant with the July 2013 Board Remand.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD under 3.304(f)(3) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD with depression is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


